DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-48 are pending in the application.
Claim Objections
3. Claims 19-21, 24, 42-44 and 47 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in alternate only.  See MPEP § 608.01(n).  
Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 15, 18, 21-27, 37-38, 41 and 44-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. The following eight different 
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The instant specification teaches inhibitory effect of instant compounds on SHP2 activity and ERK ½ phosphorylation as shown in tables 1 and 2 on pages 50-53. Based on these teachings, the instant compounds will have therapeutic utility for treating specific disease conditions where inhibitors of SHP2 activity and ERK ½ phosphorylation are well known in the prior art to have therapeutic utility. However, there is no teaching either in the specification or prior art references provided showing well established utility of inhibitors of SHP2 activity and ERK ½ phosphorylation for treating every known proliferative disorder, cancer or inflammatory disease. There are no working examples present showing efficacy of instant compounds in either vitro cell lines of every known proliferative disorder and cancer tissue or animal models of every known inflammatory disease condition in the art. The instant compounds of formula I encompasses hundreds of thousands of compounds based on the values of variables R1-R3 and L1 and therefore, in absence of such teachings, guidance, prior art and working examples, 
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 8, 15-18, 26-27, 34, 37-41 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8 and 34, tables are mentioned. However, these tables are not present in the claims.
Claims 15-18, 26-27, 37-41 and 48 are directed to using compounds or pharmaceutical compositions for treating disease conditions. However, it is not clear who is being treated or administered either compounds or pharmaceutical compositions since the steps of administration are missing in the claims.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5 and 28-31 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by several compounds with RN 2111623-79-9, 2111485-38-0, 2110890-17-8, 2110200-53-6, 2109948-31-2, 2107245-21-4, 2106311-53-7, 2105086-20-0 and 2104243-38-9 (cited on applicant’s form 1449).
The nine compounds listed above anticipate the instant claims when variable L1 represents bond, variable R1 represents H and variable R2 represents 5- or 6- membered heteroaryl group containing N atom in the instant compounds of formula I.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11. Claims 1-5, 7, 13-31 and 35-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han (WO 2020/063760 A1, cited on applicant’s form 1449).
Han discloses Novel heterocyclic derivatives, pharmaceutical compositions comprising these compounds and methods of treating SHP-2 mediated disorders including cancers. The compound disclosed in example 55 (see page 113) by Han anticipates the instant claims when variable L1 represents S, variable R1 represents H and variable R2 represents substituted phenyl group in the instant compounds of formula I.
Allowable Subject Matter
12. Claims 6, 9 and 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13. Claims 10-12 are allowed.
14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625